DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               ASBEL PEREZ VICIEDO and CARLOS RENDA,
                             Appellants,

                                    v.

                         CREAL DALLAS, LLC,
                              Appellee.

                              No. 4D17-3812

                              [June 28, 2018]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael L. Gates, Judge; L.T. Case No.
16-12591CACE(12).

   Marlon E. Bryan of Bryan Law, Fort Lauderdale, (withdrawn as counsel
after filing brief), and Asbel Perez Viciedo and Carlos Renda, West Palm
Beach, pro se.

  Jonathan Feldman of Perlman, Bajandas, Yevoli & Albright, P.L., Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.